—Appeal from judgment of Supreme Court, New York County, entered January 16, 1970, certifying appellant to the care and custody of the Narcotic Addiction 'Control Commission pursuant to the provisions of section 206 of the Mental Hygiene Law unanimously dismissed, without costs and without disbursements. Since appellant absconded from aftercare on May 10, 1971 and her present whereabouts are unknown, the appellant may not have her appeal heard (People v. Del Rio, 14 N Y 2d 165; People v. Sullivan, 28 N Y 2d 900; People v. Genet, 59 N. Y. 80; People v. Deutsch, 23 A D 2d 732; People v. Avila, 36 A D 2d 516; James v. Powell, 27 A D 2d 814, app. dsmd. 19 N Y 2d 984). We have, in any event, examined the merits and would affirm the judgment if the appeal were not to be dismissed. Concur — Stevens, P. J., Capozzoli, Nunez, Kupferman and Murphy, JJ.